DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koshihara (US 2020/0089012 A1), cited by Applicant, in view of Kozlowski (US 2008/0043125 A1) and further in view of Kim et al. (“Kim”) (US 2021/0175300 A1).
Regarding claim 1, Koshihara discloses an optical module (an image display module 150, para. 0035, figs. 2 and 3) comprising:
a first electro-optical device (a first display panel 21) including a first pixel (26, fig. 5) configured to emit light having a first wavelength region (the first display panel 21 includes a plurality of first pixels 26 each including a first light-emitting element, and is configured to emit, from each of the plurality of first pixels 26, first colored light L1G having wavelengths in a first wavelength region, para. 0047);
a second electro-optical device (22) including a second pixel (27, fig. 6) configured to emit light having a second wavelength region and a third pixel (28, fig. 6) configured to emit light having a third wavelength region (the second display panel 22 includes a plurality of second pixels 27 each including a second light-emitting element, and a plurality of third pixels 28 each including a third light-emitting element. The second display panel 22 is configured to emit, from each of the plurality of second pixels 27, second colored light L2B having wavelengths in a second wavelength region different from the first wavelength region, and emit, from each of the plurality of third pixels 28, third colored light L3R having wavelengths in a third wavelength region different from the first wavelength region and the second wavelength region, para. 0047); and
a prism configured to synthesize image light emitted from the first electro-optical device and image light emitted from the second electro-optical device (the synthesis optical system 60 includes a dichroic prism 61, para. 0048), wherein
an area of the second pixel is larger than an area of the first pixel, and an area of the third pixel is smaller than the area of the second pixel (the relationship among the dimensions in the horizontal direction H of the pixels 26, 37, and 38 can be expressed as W3<W1<W2, para. 0115).
Koshihara does not specifically disclose a first width of the third pixel in a direction corresponding to a first direction in a synthesized image formed by the prism is not less than 0.5 times and less than 1 time a second width of the first pixel in the direction corresponding to the first direction, and a third width of the third pixel in a direction corresponding to a second direction intersecting the first direction in the synthesized image is not less than 0.5 times and less than 1 time a fourth width of the first pixel in the direction corresponding to the second direction.
In a similar field of endeavor of optical module, Kozlowski discloses a first width of the third pixel in a direction corresponding to a first direction in a synthesized image formed by the prism is not less than 0.5 times a second width of the first pixel in the direction corresponding to the first direction (e.g., a width of the third pixel 54, fig. 5 is equal to a width of the first pixel 56 in x direction), and a third width of the third pixel in a direction corresponding to a second direction intersecting the first direction in the synthesized image is not less than 0.5 times a fourth width of the first pixel in the direction corresponding to the second direction (e.g., a width of the third pixel 54 is equal to a width of the first pixel 56 in y direction) (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the widths of first and third pixels as taught by Kozlowski in the system of Koshihara in order to improve luminance and chrominance resolution in the optical device.
The combination of Koshihara and Kozlowski does not specifically disclose a first width of the third pixel less than 1 time a second width of the first pixel in the first direction and a third width of the third pixel less than 1 time a fourth width of the first pixel in the second direction.
In a similar field of endeavor of display panel, Kim discloses a first width of the third pixel less than 1 time a second width of the first pixel in the first direction (e.g., a width of the third pixel PX2, fig. 5 is less than a width of the first pixel PX1 in first direction) and a third width of the third pixel less than 1 time a fourth width of the first pixel in the second direction (e.g., a width of the third pixel PX2, fig. 5 is less than a width of the first pixel PX1 in second direction) (paras. 0099-100).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the widths of first and third pixels as taught by Kim in the system of Koshihara and Kozlowski in order to provide uniformity of the display panel and improve lifetime of display device. 
Regarding claim 2, the combination of Koshihara, Kozlowski and Kim discloses the first width of the third pixel is 0.5 times to twice the third width of the third pixel (e.g., the third pixel 54 is square and the width of the four sides are equal, fig. 5 of Kozlowski).
Regarding claims 3-4, the combination of Koshihara, Kozlowski and Kim discloses the area of the second pixel is 1.5 times to 5 times the area of the third pixel (the octagonal pixel should have 2.68 micron pitch with the square pixel having 1.32 micron pitch, para. 0043 of Kozlowski), and
the area of the first pixel is 1 time to twice the area of the third pixel (the square pixels having 1.32 micron pitch, para. 0043 of Kozlowski).
Regarding claims 5-8, the combination of Koshihara, Kozlowski and Kim discloses a shape of the second pixel is substantially octagonal, and
a shape of the third pixel is substantially square (para. 0043 of Kozlowski).
Regarding claims 9-12, the combination of Koshihara, Kozlowski and Kim discloses in the second electro-optical device, the third pixel is arranged in a region surrounded by corner cut parts of a plurality of the second pixels adjacent to the third pixel (e.g., the third pixel 54 is arranged in a region surrounded by corner cut parts (52a, 52b, 52c and 52d) of a plurality of the second pixels (52) adjacent to the third pixel (fig. 5 of Kozlowski).
Regarding claim 13, Koshihara discloses an image display device comprising the optical module (fig. 1, para. 0031).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cho et al. (US 2021/0257438 A1) discloses a pixel arrangement of the display device (fig. 3).
Xiao et al. (US 2020/0357864 A1) discloses a pixel arrangement structure of display panel, including: a plurality of sub-pixels including a first sub-pixel, a second sub-pixel and third sub-pixel, where the first sub-pixel, the second sub-pixel and the third sub-pixel have a polygonal structure with different numbers of sides, and distances between any adjacent two of the plurality of sub-pixels are equal (0007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693